EXHIBIT DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (the "Agreement") is dated as of March 31, 2008 between SEVEN ARTS FILMED ENTERTAINMENT (UK) LIMITED (the "Owner"); and SEVEN ARTS PICTURES LOUISIANA LLC (the "Distributor"). WHEREAS: 1.The Owner owns the right to distribute the motion pictures listed on Schedule 1 (the "Pictures"). 2.The Owner wishes to grant the Distributor the exclusive right to exhibit, distribute and otherwise exploit the Pictures in the Territory on the terms and conditions hereinafter set forth. 3.The Distributor wishes to exhibit, distribute and otherwise exploit the Pictures in the Territory on the terms and conditions hereinafter set forth. 4.All terms herein shall have the meanings described herein or on Exhibit "4." NOW THEREFORE in consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I GRANT OF RIGHTS 1.1 Grant of Rights. The Owner hereby grants to the Distributor the following rights ("the Rights") to exhibit, exploit and distribute the Pictures in the Territory and throughout the Term: Theatrical Rights, Non-Theatrical Rights, Television Rights, Home-Video Rights, all Incidental Rights in and to any of the foregoing Rights, as well as any Derivative Rights, Music Rights, Phonorecord Rights, Merchandising Rights, or Publishing Rights. 1.2 Approvals. Distributor shall have the right to approve all "cuts," including the "final" cut of the Pictures and the right to re-edit the Pictures as Distributor determines is reasonable or appropriate in the Distributor's sole discretion. ARTICLE 2 DELIVERY AND CREDITS 2.1Credits. The Distributor shall comply with the Owner's written instructions to credits to be accorded on the screen or in any paid advertising and publicity issued by the Distributor or under the Distributor's control, and shall provide in its agreements with sub-distributors and licensees that such sub-distributor and/or licensee shall also comply therewith and shall include the same provisions in any agreements entered into by such sub-distributor with its sub-distributor(s), if any, provided that such written instructions have been approved in advance and in writing by the Distributor. 1 This undertaking by the Distributor is solely for the benefit of the Owner and not for the benefit of any third party. No casual or inadvertent failure to comply with contractual obligations as to credits to be accorded on the screen or in any paid advertising and publicity by the Distributor or any of its subsidiaries, affiliates, sub-distributors or licensees to comply with contractual obligations as to credits to be accorded on the screen or in any paid advertising and publicity shall constitute a breach of this Agreement. Upon Distributor's receipt of notice from the Owner that the Distributor or its subsidiaries have failed to comply with the credits furnished to the Distributor by the Owner, the Distributor shall take all such steps as are reasonably practical to cure such failure with respect to future screen credits, advertising and publication, provided the credits accorded by the Owner conform to the provisions of this section. In the event that such failure was casual or inadvertent, there shall be no other remedy available to any person against the Distributor, its subsidiaries, affiliates, sub-distributors or licensees for any such failure. In no event shall the Owner be entitled to seek or receive injunctive relief in connection with any failure by the Distributor to comply with the provisions of this Section. In no event shall the Distributor be liable or have any responsibility for any acts or omissions with respect to credits created by or under the control of an exhibitor, newspaper, magazine, broadcaster or other parties who are not subsidiaries of the Distributor. 2.2 Delivery. The Pictures shall be delivered to the Distributor in accordance with a delivery schedule approved by the Distributor, but in no event later than June 30, 2008 (the "Expected Delivery Date"). However, the Expected Delivery Date may be extended for up to a period up to 90 days at the Owner's option. Delivery of the Pictures shall be accompanied by delivery to the Distributor of the materials set forth on Exhibit "2" hereto. ARTICLE 3 TERM 3.1 Initial Term. The initial term (the "Initial Term") of license granted in this Agreement shall be 25 years from the date hereof 3.2 Extensions.
